Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Carrithers on 3/7/2022.

The application has been amended as follows: 
None of the specification amendments on 12/30/2020, 6/21/2021, 12/14/2021, 1/6/2022 are entered. 
Originally filed specification of 5/31/2019 is amended as follows:
On page 2, line 1: 
post is that in which the gate is wide open.  As shown in figure 7, the gate 
On page 9, line 4:
spaced apart holes 36 drilled or formed therein for insertion of screws 17 or bolts for fastening the loop
On page 9, line 12:
cylindrical shaft or stud [[67]] 20 extending therefrom at a right angle usually with an enlarged collar

washer in cooperative engagement with the distal end of the threaded shaft 12 whereby the

On page 9, insert the following paragraph after line 6 “cooperative engagement with a hinge pin extending from a post.”:
As shown in the Figures 4-7, a conventional gate hinge pin is shown supporting a gate with a gate hinge and pin assembly.  The hinge and pin assembly includes a pair of spaced apart aligned loop strap members 30 affixed to a gate, each one shown as a long flat metallic rectangular member 34 with one end turned back on itself, forming a loop 32 extending past the edge of the gate for cooperative rotating engagement with the hinge pin 9.  The loop strap member 30 includes a plurality of spaced apart attachment holes 36 drilled or formed therein for insertion of screws 17 or bolts for fastening the loop strap member to the vertical edge of a gate frame or support member as shown in figures 4, 5, and 6, for cooperative engagement with a hinge pin extending from a post.
 


Allowable Subject Matter
Claims 3, 5, 6, 18, 21, 22, are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s explanation of “bendable” in the first paragraph of page 10 of remarks 1/6/2022.  Examiner notes, however, that this feature is not the basis for allowability.  In combination with the other claim language, examiner notes that the claim language presents a closed assembly and limits the closed hinge pin and support strap to those components claimed.  Examiner notes that the prior art does not meet the “consisting of” language.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677